AMY, J.,
concurring.
I agree with the majority that an affirmation is appropriate in this case. However, I further note that La.Code Crim.P. art. 883 orders that the terms of imprisonment for convictions for “two or more offenses based on the same act or transaction ... shall be served concurrently unless the court expressly directs that some or all be served consecutively.” (Emphasis added.) In this case, the defendant was convicted of separate offenses that occurred over a multi-year span. Notwithstanding the trial court’s articula*825tion of the circumstances of the offenses, I find that application of Article 883, alone, supports the trial court’s order that the sentences be served consecutively. Simply, the offenses were not “based on the same act or transaction.” Id.